DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 6/20/22.    
Claim(s) 1-20 is/are presented for examination.

Claim Objections
Claim(s) 1 & 11 is/are objected to because of the following informalities:  and/or.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchant, U.S. Patent/Pub. No. 2001/0025340 A1 in view of Wu, U.S. Patent/Pub. No. 2019/0052697 A1, and Barton, U.S. Pat. No. 9,100,702 B2, and further in view of Agarwal, U.S. Pub. No. 2017/0006064 A1.
As to claim 1, Marchant teaches a system for establishing communication security, comprising: 
a data processor in communication with a user terminal (Marchant, figure 5); 
said data processor transforming received message content into an alphanumeric data object (Marchant, page 10, paragraph 97-98; i.e., [0097] numeric, alphabetical, alpha-numeric, biometric, or graphical or any other form capable of being converted to a data); 
said data processor splitting said alphanumeric data object into portions and creating a data segment from each of said portions of the split alphanumeric data object where each of said data segments is of variable length (Marchant, page 2, paragraph 15; page 3, paragraph 41; page 5, paragraph 52; page 6, paragraph 63;  i.e., [0015] the encryption algorithm chosen for a portion of the message is entirely random; Using a random choice of encryption algorithms on a randomly chosen length of a string; [0052] different number of bits can be used, and each set could be of a different length; [0041] by using any number of encryption algorithms for different portions of a single message; [0063] calculating new entry points into the encryption schema and determining new encryption algorithms for portions of the information continues until all of information is encrypted); 
said data processor encrypting each data segment utilizing a different, unique encryption algorithm for each data segment (Marchant, page 2, paragraph 15; i.e., [0015] The encryption schema is a random array of bits that provides for even higher security in choosing an encryption algorithm and for choosing how many bytes of a message to encrypt using an algorithm. A combination of the public code and the PIN provide a first random entry into the encryption schema); 
said data processor selecting a plurality of networked servers utilizing Internet Protocol (IP) addressing; 
said data processor storing each of said encrypted segments within a different created directory of said one or more of the created directories within said selected networked servers (Marchant, page 5, paragraph 55; page 6, paragraph 59; i.e., [0055] The data site identifies the number of bits to be used to represent the "length of string", the "encryption algorithm identifier'', and the "relative address"; [0059] data site is located on a server computer that is part of the Internet, then communication may be established using a web browser and a URL address); 
said user directing a user data processor to retrieve said encrypted data segments from said created one or more directories (Marchant, page 11, paragraph 103; i.e., [0103] the encryption bytes are sequential, the controller 1210 then retrieves 129 bytes of data starting at byte 979,196. The controller then inputs the 129 bytes from the array of random data 1220, and the first, second and third encryption/decryption algorithm identifiers to the encryptor/decryptor 1230)
permitting the user to access said original message content for display and user interaction (Marchant, page 4, paragraph 45; page 9, paragraph 90; i.e., ., [0045] When the user desires to access secure information, transmits a password to the data site to permit the data site to identify the unique encryption schema that is also present within the user security unit; [0090] provide for secure data communications between a hard disk of a computer and RAM in order to provide a safeguard for confidential data on a computer).
But Marchant failed to teach the claim limitation wherein said data processor creating one or more directories within the file system of each selected networked server; said data processor storing each of said encrypted segments within a different created directory of said one or more of the created directories within said selected networked server; said data processor transmitting an encrypted message notification to a user to alert said user that a message is available for retrieval prior to the expiration of a pre-established period of time; said user directing a user data processor to retrieve said data prior to the expiration of a pre-established period of time; upon message retrieval and/or expiration of said pre-established period of time said data processor permanently removing all encrypted data segments from each of said selected networked servers; the user data processor transforming the alphanumeric data object to original message content; said data processor decrypting said data segments to restore said alphanumeric data object.
However, Wu teaches the limitation wherein the user data processor transforming the alphanumeric data object to original message content (Wu, page 8, paragraph 67; i.e., [0067] generate or recover the alphanumeric characters forming the string. In some embodiments, the file downloader 260 may apply the level of the error correction specified in the format portion of the initial QR code to the message portion to recover the alphanumeric characters); decrypting said data segments to restore said alphanumeric data object (Wu, page 8, paragraph 67; i.e., [0067] generate or recover the alphanumeric characters forming the string. In some embodiments, the file downloader 260 may apply the level of the error correction specified in the format portion of the initial QR code to the message portion to recover the alphanumeric characters).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Marchant to string extracted from the message portion from Wu for data from Marchant to reduce the security risks (Wu, page 1, paragraph 2).
However, Barton teaches the limitation wherein said data processor creating one or more directories within the file system of each selected networked server (Barton, figure 1; col 4, lines 50-60; i.e., Native format folder 116 may be a directory for a file system that is stored on a hard drive of personal computer 104); said data processor storing each of said encrypted segments within a different created directory of said one or more of the created directories within said selected networked server (Barton, figure 1; col 4, lines 57-60; i.e., Personal computer 104 comprises a native format folder 116. Native format 55 folder 116 may contain encoded content that is encoded in an encoding format that DVR 102 is not configured to decode. Native format folder 116 may be a directory for a file system that is stored on a hard drive of personal computer 104).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Marchant to transcode the content to the into the transcoded format from Barton for data from Marchant to provide better compression than other encoding formats, and because DVRs' storage
space is limited (Barton, col 1, lines 48-50).
However, Agarwal teaches the limitation wherein said data processor transmitting an encrypted message notification to a user to alert said user that a message is available for retrieval prior to the expiration of a pre-established period of time (Agarwal, page 17, paragraph 143; page 18, paragraph 147; i.e., [0143] In some embodiments, the alert and monitoring service may be configured to trigger alerts based on the expiration dates of the encryption objects. For example, the alert and monitoring service may be configured to define a reminder event at predetermined time intervals relative to an expiration date, a renewal date, or a rollover date associated with an encryption object. In some embodiments, in response to detecting an alert event, the alert and monitoring service can be configured to transmit the alert over various communication channels as specified by the application policy; [0147] In some examples, metadata information may also
include, without limitation, when the encryption object can be made available for use, when the encryption object should be revoked from use by users of the encryption object, the number of days that the encryption object will be made available before it automatically rolls over into a new version of that encryption object); said user directing a user data processor to retrieve said data prior to the expiration of a pre-established period of time (Agarwal, page 17, paragraph 143; page 18, paragraph 147; i.e., [0143] In some embodiments, the alert and monitoring service may be configured to trigger alerts based on the expiration dates of the encryption objects. For example, the alert and monitoring service may be configured to define a reminder event at predetermined time intervals relative to an expiration date, a renewal date, or a rollover date associated with an encryption object. In some embodiments, in response to detecting an alert event, the alert and monitoring service can be configured to transmit the alert over various communication channels as specified by the application policy; [0147] In some examples, metadata information may also include, without limitation, when the encryption object can be made available for use, when the encryption object should be revoked from use by users of the encryption object, the number of days that the encryption object will be made available before it automatically rolls over into a new version of that encryption object); upon message retrieval and/or expiration of said pre-established period of time said data processor permanently removing all encrypted data segments from each of said selected networked servers (Agarwal, page 18, paragraph 148; page 19, paragraph 155; i.e., [0148] Encryption object metadata extraction engine 1738 may then be configured to identify one or more attributes associated with the encryption objects based on the extracted metadata information. For instance, in an embodiment, encryption object metadata extraction engine 1738 may be configured to identify attributes such as a name of the encryption object, an activation date of the encryption object, an expiration date of the encryption object, a size of the encryption object, user groups associated with the encryption object, a version of the encryption object, a roll over date of the encryption object, a renewal date of the encryption object and so on from the extracted metadata information).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Marchant to extract metadata information from Agarwal for data from Marchant to utilize different resources that have to be encrypted according to different encryption requirements (Agarwal, page 1, paragraph 3).
As to claim 2, Marchant-Wu-Barton-Agarwal teaches the system as recited in claim 1, where said message content comprises any type of content, including text, video, audio, multimedia, data files, data directories, or any other type of content to be transmitted over networked communication channels (Marchant, page 12, paragraph 122; i.e., [0122] component of a video/audio delivery system. FIG. 14 illustrates
a video/audio system 1400 embodiment of the present invention. The video/audio delivery system).
As to claim 3, Marchant-Wu-Barton-Agarwal teaches the system as recited in claim 1, where each data segment is of a different length that is not predetermined (Marchant, page 2, paragraph 15; page 5, paragraph 52; i.e., [0015] the encryption algorithm chosen for a portion of the message is entirely random; Using a random choice of encryption algorithms on a randomly chosen length of a string; [0052] different number of bits can be used, and each set could be of a different length).
As to claim 4, Marchant-Wu-Barton-Agarwal teaches the system as recited in claim 1, where each unique encryption algorithm is selected from a pool of unique encryption algorithms that are generated by the data processor (Marchant, figure 4).
As to claim 8, Marchant-Wu-Barton-Agarwal teaches the system as recited in claim 1, where the encrypted message notification contains the retrieval and decryption information for the message to be retrieved (Marchant, page 11, paragraph 103; i.e., [0103] the encryption bytes are sequential, the controller 1210 then retrieves 129 bytes of data starting at byte 979,196. The controller then inputs the 129 bytes from the array of random data 1220, and the first, second and third encryption/decryption algorithm identifiers to the encryptor/decryptor).
As to claim 9, Marchant-Wu-Barton-Agarwal teaches the system as recited in claim 1, where the encrypted message notification is encrypted with a public key portion of a public/private encryption key pair that is associated with the user that is the intended recipient of the message content (Marchant, page 10, paragraph 97-98; i.e., [0097] that the key code can include a plurality of key components or sub keys or codes such as a private code, a personal identification number (PIN) or a public code or combinations and multiples thereof. Such sub codes may be numeric, alphabetical, alpha-numeric, biometric, or graphical or any other form).
As to claim 10, Marchant-Wu-Barton-Agarwal teaches the system as recited in claim 1, where the retrieved message content is displayed and the user interacts with the displayed message content within a browser display page (Marchant, page 12, paragraph 122; i.e., [0122] The video/audio delivery system 1400 includes a video signal source 1410, a distribution network 1418, a decryptor 1420, an order device 1422, a set top box 1430 and a display device).

Claim(s) 11-14, 19-20 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 1-4, 8-10.  Therefore, claim(s) 11-14, 19-20 is/are also rejected for similar reasons set forth in claim(s) 1-4, 8-10.


Claim(s) 5 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchant, U.S. Patent/Pub. No. 2001/0025340 A1 in view of Wu, U.S. Patent/Pub. No. 2019/0052697 A1, and Barton, U.S. Pat. No. 9,100,702 B2, and Agarwal, U.S. Pub. No. 2017/0006064 A1, and further in view of Koval, U.S. Pub. No. 2019/0278890 A1.
As to claim 5, Marchant-Wu-Barton-Agarwal teaches the system as recited in claim 1, where opens a communication channel with that server (Marchant, figure 4).
But Marchant-Wu-Barton-Agarwal failed to teach the claim limitation wherein the data processor navigates to each IP addressable server in the cloud utilizing the IP address associated with that IP addressable server.
However, Koval teaches the limitation wherein the data processor navigates to each IP addressable server in the cloud utilizing the IP address associated with that IP addressable server (Koval, page 16, paragraph 168; i.e., [0168] the IP
addresses from the cloud provider).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Marchant-Wu-Barton-Agarwal to substitute encapsulated the IP from Koval for secure data from Marchant-Wu-Barton-Agarwal to provide a robust or transparent security capabilities (Koval, page 1, paragraph 2).

Claim(s) 15 is/are directed to a method claim and they do not teach or further define over the limitations recited in claim(s) 5.  Therefore, claim(s) 15 is/are also rejected for similar reasons set forth in claim(s) 5.


Claim(s) 6-7 & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchant, U.S. Patent/Pub. No. 2001/0025340 A1 in view of Wu, U.S. Patent/Pub. No. 2019/0052697 A1, and Barton, U.S. Pat. No. 9,100,702 B2, and Koval, U.S. Pub. No. 2019/0278890 A1, and Agarwal, U.S. Pub. No. 2017/0006064 A1, and  in view of Xue, U.S. Pub. No. 2018/0205976 A1.
As to claim 6, Marchant-Wu-Barton-Agarwal-Koval teaches the system as recited in claim 5.  But Marchant-Wu-Barton-Agarwal-Koval failed to teach the claim limitation wherein creating at least one destination sub-directory within said one or more IP addressable servers.
However, Xue teaches the limitation wherein creating at least one destination sub-directory within said one or more IP addressable servers (Xue, page 4, paragraph 43; page 6, paragraph 63; i.e., [0063] download address of the video fragment from sub-file information corresponding to the video fragment, and sends the download address corresponding to the needed video fragment to the cache server by using the request message. For example, if the download address of the video fragment that needs to be obtained by the terminal).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Marchant-Wu-Barton-Agarwal-Koval to substitute sub-file information corresponding to the fragment from Xue for encryption message from Marchant-Wu-Barton-Agarwal-Koval to reduce a long delay of the video fragment (Xue, page 1, paragraph 6).
As to claim 7, Marchant-Wu-Barton-Agarwal-Koval teaches the system as recited in claim 6.  But Marchant-Wu-Barton-Agarwal-Koval failed to teach the claim limitation wherein the data processor stores one message segment within each created destination sub-directory.
However, Xue teaches the limitation wherein the data processor stores one message segment within each created destination sub-directory (Xue, page 4, paragraph 43; page 6, paragraph 63; i.e., [0063] download address of the video fragment from sub-file information corresponding to the video fragment, and sends the download address corresponding to the needed video fragment to the cache server by using the request message. For example, if the download address of the video fragment that needs to be obtained by the terminal).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Marchant-Wu-Barton-Agarwal-Koval to substitute sub-file information corresponding to the fragment from Xue for encryption message from Marchant-Wu-Barton-Agarwal-Koval to reduce a long delay of the video fragment (Xue, page 1, paragraph 6).

Claim(s) 16-17 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 6-7.  Therefore, claim(s) 16-17 is/are also rejected for similar reasons set forth in claim(s) 6-7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “upon message retrieval and/or expiration of said pre-established period of time said data processor permanently removing all encrypted data segments from each of said selected networked servers” (see Applicant’s response, 6/20/20, page 8).  It is evident from the detailed mappings found in the above rejection(s) that Agarwal disclosed this functionality (see Agarwal, page 18, paragraph 148).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for “upon message retrieval and/or expiration of said pre-established period of time said data processor permanently removing all encrypted data segments from each of said selected networked servers” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.

Listing of Relevant Arts
Nord, U.S. Patent/Pub. No. US 20140164774 A1 discloses delete the encrypted data.
Kim, U.S. Patent/Pub. No. US 20030043764 A1 discloses delete code block when detect retransmission period expires.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449